Case 3:14-cv-00362-HES-JBT Document 90 Filed 08/22/19 Page 1 of 2 PagelD 751

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

LESAMUEL PALMER, A/K/A
KING ZULU M. ALI SHABAZZ,

Plaintiff,
V. Case No. 3:14-cv-362-J-20JBT
Ronnie L. Morris, et al.,

Defendants.

 

ORDER

 

On July 24, 2019, the Court directed the parties to confer and contact the chambers
of the Honorable Joel B. Toomey, United States Magistrate Judge, for a second
settlement conference no later than August 16, 2019. See Doc. 88. On August 12, 2019,
Defendants Morris and Douglass filed a Notice to the Court (Notice; Doc. 89) in which
they represent that they believe the chances of settling the case are minimal and would
prefer not to hold a settlement conference. Plaintiff did not contact Judge Toomey’s
chambers by August 16, 2019, and has not otherwise responded to the Notice. In light of
the above, the Court will not order a second settlement conference at this time. The
parties are directed to confer and submit a Proposed Case Management and
Scheduling Order by September 30, 2019.

DONE AND ORDERED at Jacksonville, Florida, this _2/% day of
LP LL

STATES DISTRICT JUDGE

  
Case 3:14-cv-00362-HES-JBT Document 90 Filed 08/22/19 Page 2 of 2 PagelD 752

Jax-8

C: Counsel. of record -
